Title: To James Madison from Jacob Mayer, 1 June 1801
From: Mayer, Jacob
To: Madison, James


					
						Sir.
						Washington June 1st. 1801.
					
					Having taken no Copies of the documents I had the honor to present to you, with my Statement, I could wish you would be pleased to order they may be carefully preserved; in case there should be a necessity of my having recourse to them hereafter.  They run from No. 1 to No. 55.  I have the honor to be, with Respect, Sir, Your Obedient Servant
					
						Jacob Mayer
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
